DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2017/0213987).

Regarding Claim 11, Kim teaches a material represented by Compound 8 (page 29):

    PNG
    media_image1.png
    186
    419
    media_image1.png
    Greyscale

.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the compounds of claim 1 and the devices of claims 13 and 20.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Kim teaches a Formula 1 but fails to show applicants’ R2 (per claim 1 and 13); and fails to show an OLED with the claimed compound in the electron transporting layer (per claim 20).
Claims 1-4, 7-10, 12 and 13-20 allowed.

Response to Amendment
	The office made an attempt to reach agreement to place the case in condition for allowance by suggesting amendments to overcome Kim which reads on R2 only as azacarbazole but the efforts were not successful.
	A non-final rejection is thus applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786